Citation Nr: 1500754	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for cervical spine disability, to include as secondary to service connected degenerative disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty for more than 6 years, including a period from May 1993 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Denver, Colorado.  Jurisdiction over the Veteran's claim later shifted to the RO in Nashville, Tennessee.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

Although the RO reopened the Veteran's claim in its June 2014 supplemental statement of the case, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2002); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  By the decision below, the Board is not reopening the claim of service connection for a cervical spine condition, to include as secondary to service connected degenerative disc and joint disease with radiculopathy.  


FINDINGS OF FACT

1. In an unappealed January 2001 rating decision, the RO denied a claim of service connection for cervical spine disability, to include as secondary to service connected degenerative disease of the lumbar spine.  

2.  The evidence submitted since the January 2001 RO decision is cumulative and redundant of the record at the time of the prior final denial, and it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for cervical spine disability, to include as secondary to service connected degenerative disease of the lumbar spine.  


CONCLUSIONS OF LAW

1. The January 2001 decision denying service connection for cervical spine disability, to include as secondary to service connected degenerative disease of the lumbar spine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.201, 20.302 (2014).

2. The additional evidence received since January 2001 decision is not new and material, and the claim of service connection for cervical spine disability, to include as secondary to service connected degenerative disease of the lumbar spine, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the Veteran was sent a letter in April 2009 that addressed all notice elements.  The letter provided information as to the reasons for the previous denial, what evidence was required to reopen and substantiate the claim, and of the division of responsibilities between VA and a claimant in developing the claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A VA examination or opinion was not obtained in the case of the Veteran's cervical spine disability, and it is not necessary.  Seeking an examination and/or medical opinion is not required until after new and material evidence is received to reopen a previously denied claim.  38 C.F.R. § 3.159 (2014).

The Veteran had an opportunity to provide additional information or evidence, and he filed statements with his notice of disagreement and VA Form 9.  There is no indication of available, pertinent outstanding evidence.  

II.  Analysis

In an unappealed decision issued in January 2001, the RO denied service connection for a cervical spine disability.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has not been received.  The January 2001 rating decision denied the Veteran's claim because there was neither evidence of neck disability in service nor evidence linking cervical spine disability to his service connected low back disability.  Accordingly, the Veteran needs new and material evidence as to these requirements in order to reopen his claim.

The Veteran has submitted various statements in support of his claim to reopen.  However, they all merely repeat the assertion from his earlier claim that his cervical spine disability is related to his low back disability.  In his April 2009 claim, he states that his cervical spine disability is secondary to his service connected low back disability.  In his September 2009 notice of disagreement, he stated that he would be submitting evidence from his doctor linking his cervical spine disability to his low back disability.  However, no such evidence was received.  The Veteran's April 2010 VA Form 9 again asserts that medical evidence links his cervical spine condition to his low back disability, although no evidence was provided.

The Board has also reviewed the Veteran's VA treatment records.  While they confirm that he has a current cervical spine disability, they provide no evidence of an injury in service, or of a link between his cervical spine and lumbar spine disabilities.  

Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, amounts to a reiteration of contentions made and considered previously.  The evidence is not new and material.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a cervical spine condition, to include as secondary to service connected degenerative disc and joint disease with radiculopathy.

The Veteran is also not entitled to have his claim considered de novo under 38 C.F.R. § 3.156(c).  In June 2014, service treatment records were obtained and associated with his claims file.  This included his 1986 entry examination and medical history, 1995 separation examination and medical history, a May 1994 memorandum from Captain M.N. to the Physical Evaluation Board, an April 1995 physical profile, and a May 1994 treatment record.  Some of the service records had not previously been associated with his claims file.  However, these records do not reflect the presence of cervical spine symptoms, much less disability.  They do not establish the presence of disability in service or suggest a relationship between current cervical spine disability and service or a service-connected disability.  Inasmuch as none of these records relate to a cervical spine disability, it would not be appropriate to consider the claim on a de novo basis.  38 C.F.R. § 156(c); see also Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014) (stating that, in the context of a request for an earlier effective date, Section 3.156(c) only applies when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision).  


ORDER

New and material evidence having not been submitted, the claim of service connection for cervical spine disability, to include as secondary to service connected degenerative disease of the lumbar spine, is not reopened. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


